Petition for Writ of Mandamus Denied and Opinion filed April 24, 2003








Petition for Writ of Mandamus Denied and Opinion filed
April 24, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00407-CV
____________
 
IN RE DAYMEON BRADFORD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 11, 2003, relator
filed a petition for writ of mandamus in this Court asking that we compel the
Harris County District Clerk to file his petition for divorce.  See Tex.
R. App. P. 52.
We deny relator=s petition for writ of mandamus.  See Tex.
Gov=t. Code Ann. ' 22.221(a) (courts of appeals have
jurisdiction to issue writs of mandamus against district court judges or county
court judges); In re Washington, 7 S.W.3d 181, 182 (Tex. App.CHouston [1st Dist.] 1999, orig. proceeding) (court of appeals
has no jurisdiction to issue writ of mandamus against district clerk unless
necessary to enforce its jurisdiction).
PER CURIAM
 
Petition Denied
and Opinion filed April 24, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.